          Case 2:18-cv-00743-RAJ Document 45 Filed 08/24/20 Page 1 of 1



 1                                                              Hon. Richard A. Jones
 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
 8                                AT SEATTLE
 9
     RENTBERRY, INC., et al.,
10                                                  No. 2:18-cv-00743-RAJ
                          Plaintiff,
11
            v.                                      ORDER OF DISMISSAL
12
     CITY OF SEATTLE,
13

14                        Defendant.

15
           On July 30, 2020, the Ninth Circuit Court of Appeals entered an order
16
     vacating this Court’s judgment and remanding this matter, with an instruction to this
17
     Court to dismiss the case as moot. On August 21, 2020, the Ninth Circuit Court of
18
     Appeals entered its mandate. Accordingly, this matter is DISMISSED as moot.
19

20
           DATED this 24th day of August, 2020.
21

22

23
                                                     A
                                                     The Honorable Richard A. Jones
                                                     United States District Judge
24

25

26


      ORDER OF DISMISSAL – 1
